NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LINA LAM,                                       No. 17-55865

                Plaintiff-Appellant,            D.C. No. 5:17-cv-00510-RGK-DTB

 v.
                                                MEMORANDUM*
LIBERTY MUTUAL GROUP, INC., AKA
Liberty Mutual; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Lina Lam appeals pro se from the district court’s judgment dismissing her

diversity action arising from an automobile accident. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Brayton Purcell LLP v. Recordon &

Recordon, 606 F.3d 1124, 1127 (9th Cir. 2010) (dismissal based on improper

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
venue); Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005) (dismissal under

Federal Rule of Civil Procedure 12(b)(6)). We affirm.

      The district court properly dismissed Lam’s claims against Martin and

Multiple Concrete, Inc. because Lam failed to establish that these defendants reside

in the Central District of California or that “a substantial part of the events or

omissions giving rise to [her] claim[s]” occurred there. 28 U.S.C. § 1391(b)(1), (2)

(describing where a civil action may be brought).

      The district court properly dismissed Lam’s claims against LM General

Insurance Company (erroneously sued as Liberty Mutual, Inc.) because Lam failed

to allege facts sufficient to state any plausible claim. See Hebbe v. Pliler, 627 F.3d
338, 341-42 (9th Cir. 2010) (although pro se pleadings are liberally construed, a

plaintiff must allege facts sufficient to state a plausible claim); Oasis West Realty,

LLC v. Goldman, 250 P.3d 1115, 1121 (Cal. 2011) (setting forth elements of a

breach of contract claim); Jonathan Neil & Assocs., Inc. v. Jones, 94 P.3d 1055,

1068 (Cal. 2004) (setting forth elements of a claim for breach of the covenant of

good faith and fair dealing).

      The district court did not abuse its discretion by dismissing Lam’s action

without granting Lam leave to amend. See Cervantes v. Countrywide Home Loans,

                                           2                                     17-55865
Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of review and

explaining that dismissal without leave to amend is proper when amendment would

be futile).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       Martin and Multiple Concrete, Inc.’s request for sanctions, set forth in their

answering brief, is denied.

       AFFIRMED.




                                          3                                       17-55865